Mr. PRESIDING JUSTICE GEORGE J. MORAN delivered the opinion of the court: This is a proceeding on the application of the County Tax Collector for judgment for delinquent taxes for the year 1969 and prior years. The taxpayer, McKendree College, filed its objections to taxes on a building owned by the College and occupied by the president of the College and his wife. The Circuit Court of St. Clair County sustained the objections and exempted the property from taxation. The appeal is from that decision that the subject real estate is used by McKendree College for educational purposes and is therefore exempt from taxation. Illinois law (Ill. Rev. Stat. 1969, ch. 120, par. 500.1) exempts from taxation “all property of schools, including the real estate on which the schools are located and any other real or personal property used by such schools exclusively for school purposes 099 including 999 staff housing facilities.” The evidence conclusively established that the building in question is primarily used for pmposes which are reasonably necessary for the accomplishment and fulfillment of the educational objectives of McKendree College. MacMurray College v. Wright, 38 Ill.2d 272. We find that no error of law appears and that an opinion in this case would have no precedential value. We therefore affirm the judgment of the trial court in compliance with Illinois Supreme Court Rule 23. Judgment affirmed. JONES and EBERSPACHER, JJ., concur.